Citation Nr: 9930629	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.  

2.  Entitlement to service connection for gastritis.  

3.  Entitlement to a compensable disability rating for 
phalangectomy of the right fourth toe, a residual of trash 
foot.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1950 to September 
1953, and from November 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1996 and 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's peripheral vascular disease and either of his 
periods of active military service.

2.  There is no competent medical evidence of a nexus between 
the veteran's gastritis and either of his periods of active 
military service.

3.  With respect to the phalangectomy of the right fourth 
toe, the veteran complains of pain, swelling, and drainage 
due to a protruding portion of bone.  Objective evidence 
reveals a well healed incision site with no erythema and no 
drainage.  The procedure did not include removal of the 
metatarsal head.  

4.  The veteran is entitled to compensation for phalangectomy 
of the right fourth toe, a residual of trash foot, pursuant 
to 38 U.S.C.A. § 1151.  The disability is evaluated as 0 
percent disabling.  The veteran has no service-connected 
disabilities.  

5.  The veteran discontinued working as a steelworker in 1988 
due to nonservice-related circulatory and digestive problems.

6.  The veteran is not precluded from securing or following a 
substantially gainful occupation due to service-connected 
disablement.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peripheral vascular disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).   

2.  The veteran's claim of entitlement to service connection 
for gastritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The criteria for a compensable disability rating for 
phalangectomy of the right fourth toe, a residual of trash 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code 5172 (1999).   

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the veteran's claims for 
service connection for peripheral vascular disease and 
gastritis are, in each instance, not well grounded.  In 
reaching such conclusion, the Board observes that service 
medical records are negative for any reference to either 
condition, each of which was apparently initially assessed 
(under VA auspices) in the late 1980's, many years after the 
veteran's latter period of service.  In addition, there is no 
medical evidence which otherwise relates either condition to 
either of the veteran's periods of service.  In view of the 
foregoing reasoning, then, neither related claim for service 
connection is plausible.  Consequently, as was in each 
instance determined by the RO, neither claim is well 
grounded.  38 U.S.C.A. § 5107(a).

Finally, as pertinent to each of the above-addressed service 
connection claims, the Board is of the opinion that its 
discussion above bearing on each claim is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Increased Rating Claim

Where compensation has been awarded for a disability and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The veteran underwent phalangectomy of the right fourth toe 
at a VA medical facility in April 1990.  The operative report 
showed that the proximal phalanx of the right fourth toe was 
transected just distal to the metatarsophalangeal joint.  
Thereafter, entitlement to compensation for phalangectomy of 
the right fourth toe pursuant to 38 U.S.C.A. § 1151 was 
established in a June 1995 rating decision.  At that time, 
the RO assigned a noncompensable (0 percent) rating. 

In June 1996, the veteran submitted a claim for an increased 
rating.  He related that the toe disability caused pain and 
swelling in the entire foot.  There were days that he could 
not put on his shoe or walk.  In a July 1996 statement, the 
veteran indicated that he received medication for the toe 
once a month from VA.  

The veteran was afforded a VA examination in July 1996.  He 
complained of intermittent pain and swelling.  He used an 
ointment on a daily basis.  At times, he was unable to put on 
a shoe or walk due to pain and swelling.  Examination of the 
right foot revealed good color and temperature.  There was 
surgical absence of the fourth toe with a well healed 
incisional site.  There was no erythema and no drainage.  X-
rays of the right foot revealed near complete amputation of 
the right fourth toe with only the proximal metaphysis of the 
proximal phalanx remaining.  There was no significant soft 
tissue swelling at the amputation site.  The films were 
otherwise unremarkable.  The diagnosis was status post 
aortobifemoral bypass with secondary dry gangrene of the 
fourth toe, status post phalangectomy.  

The veteran testified at a personal hearing in November 1997.  
He indicated that the amputation of the toe left a portion of 
bone that protruded, irritated the skin, and caused drainage.  
The foot swelled and he was unable to put his shoe on or to 
walk.  Doctors gave him an ointment to put on the skin.  The 
swelling usually happened in the summer when the foot would 
sweat.  He used the ointment about once every three months.  
The veteran stated that a doctor told him that the swelling 
in the foot was caused by irritation from the protruding 
bone.  

When examined by VA in April 1998, the veteran indicated that 
he experienced some disequilibrium as a result of the 
amputated right fourth toe.  The examination report was 
negative for objective findings concerning the toe.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The phalangectomy of the right fourth toe is currently 
evaluated as noncompensable (0 percent disabling) under 
Diagnostic Code (Code) 5172, amputation of toes other than 
the great toe.  38 C.F.R. § 4.71a.  Under this diagnostic 
code, a 20 percent rating is assigned if one or two toes are 
amputated with removal of the metatarsal head.  A 
noncompensable rating is provided if there is amputation 
without metatarsal involvement.  

Another potentially applicable diagnostic code is Code 5284, 
other foot injuries.  38 C.F.R. § 4.71a.  Under this 
diagnostic code, a 10 percent rating is assigned for moderate 
foot injuries.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a 0 percent rating, a 0 percent shall be assigned 
if the requirements for a compensable rating are not met).

The veteran complains of pain, swelling, and drainage due to 
a protruding portion of bone.  However, the July 1996 VA 
examination found that the incision site was well healed.  
There was no erythema and no drainage.  The Board notes that 
the examination was conducted during the summer, the time in 
which the veteran reported he had the most problems with his 
feet.  

Initially, the Board finds that the disability at issue is 
most appropriately rated under Code 5172.  The service-
connected disability, phalangectomy, consists of a partial 
amputation of the toe, and therefore fits well within the 
scope of Code 5172.  At the same time, the evidence discussed 
above (given the general absence of positive findings on the 
July 1996 VA examination) fails to demonstrate moderate foot 
injury, and thus the application of Code 5284 would not yield 
a compensable rating.  Therefore, the Board will continue to 
evaluate the disability under Code 5172.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Second, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for phalangectomy of the right fourth toe.  The 
evidence of record clearly demonstrates that the 
phalangectomy in question did not, as would be necessary for 
any consideration of awarding a related compensable 
evaluation, involve removal of the metatarsal head.  
Therefore, the Board cannot conclude that the disability 
picture more nearly approximates the criteria for a 
compensable rating under Code 5172.  38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against 
entitlement to a compensable disability rating for 
phalangectomy of the right fourth toe, a residual of trash 
foot.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.71a, Code 5172.  

Entitlement to TDIU

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  

In addition, under 38 C.F.R. § 4.16(a), a total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Upon a review of the record, the Board finds that entitlement 
to a TDIU is not in order.  In this case, the veteran is 
receiving compensation pursuant to 38 U.S.C.A. § 1151 for 
phalangectomy of the right fourth toe, rated as 0 percent 
disabling.  He has no "service-connected" disabilities per 
se.  Clearly, then, the veteran fails to satisfy the 
requisite criteria for entitlement to TDIU, see 38 C.F.R. § 
4.16(a), and entitlement to a TDIU pursuant to 38 C.F.R. § 
4.16(b) is not, in any event, indicated.  The latter 
conclusion obtains inasmuch as the veteran's February 1998 
application for a TDIU, the apparently lone item which bears 
on such basis of entitlement, reflects that his 
discontinuation of working (as a steelworker) in the late 
1980's was occasioned by nonservice-related circulation and 
digestive problems.  Given the foregoing, then, entitlement 
to a TDIU is not in order.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.340, 4.16.    


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for gastritis is denied. 

An increased disability rating for phalangectomy of the right 
fourth toe, a residual of trash foot, is denied. 

Entitlement to TDIU is denied. 


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

